UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 29, 2014 Sophiris Bio Inc. (Exact name of registrant as specified in its charter) British Columbia 001-36054 98-1008712 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1258 Prospect Street, La Jolla, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 858-777-1760 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. The 2014 Annual General Meeting of Shareholders (the “Annual Meeting”) of Sophiris Bio Inc. (the “Company”) was held on May 29, 2014. As of April7, 2014, the record date for the Annual Meeting, 16,149,871 shares of common stock were issued and outstanding and entitled to vote at the Annual Meeting.A summary of the matters voted upon by shareholders at the Annual Meeting is set forth below. Proposal 1. Set the Number of Directors The Company’s shareholders approved setting the number of directors of the Company at six. The final voting results are as follows: Votes For VotesAgainst Abstentions Broker Non-Votes - Proposal 2. Election of Directors The Company’s shareholders elected the six persons listed below as directors, each to serve until the Company’s 2015 Annual Meeting of Shareholders and until their successors are duly elected and qualified. The final voting results are as follows: Votes For Votes Withheld Broker Non-Votes Lars Ekman, Ph.D., M.D. John (Jack) Geltosky, Ph.D. Jim Heppell Gerald T. Proehl Joseph L.Turner Randall E. Woods Proposal 3. Appointment of Independent Registered Public Accounting Firm The Company’s shareholders appointed PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2014. The final voting results are as follows: Votes For VotesAgainst Abstentions Broker Non-Votes - 1 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sophiris Bio Inc. June 2, 2014 By: /s/ Peter Slover Name: Peter Slover Title: Chief Financial Officer
